FILED
                           NOT FOR PUBLICATION                              NOV 19 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

AMRIK SINGH,                                     No. 05-75049

                  Petitioner,                    Agency No. A72-012-899

                 v.                              MEMORANDUM *

ALBERTO R. GONZALES, * *
Attorney General,

                  Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted November 4, 2009 * **
                             San Francisco, California

Before: NOONAN and W. FLETCHER, Circuit Judges, and DUFFY, **** District
Judge.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             Eric H. Holder, Jr. is the current Attorney General of the United
States. Fed. R. App. P. 43(c)(2).

       ** * The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

       *** *The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
         Amrik Singh petitions for review of an order of the Board of Immigration

Appeals (“BIA”) reversing the Immigration Judge’s (“IJ”) grant of deferral of

removal under the Convention Against Torture (“CAT”) and ordering Singh

removed to India. Singh contends that the BIA erred in sustaining the

government’s appeal and reversing the IJ’s grant of deferral of removal under the

CAT, because Singh met his burden of proving that it was more likely than not that

he would be tortured if returned to India.

         This court has jurisdiction to review the BIA’s denial of Singh’s request for

deferral of removal under the CAT. See Bromfield v. Mukasey, 543 F.3d 1071,

1074–76 (9th Cir. 2008); Morales v. Gonzales, 478 F.3d 972, 980–81 (9th Cir.

2007).

         We review questions of law de novo, including the question of whether the

BIA applied the correct legal standard to the IJ’s factual findings. See Morales,
478 F.3d at 983; Arteaga v. Mukasey, 511 F.3d 940, 944 (9th Cir. 2007).

         Here the BIA used the correct standard of review in reversing the IJ’s

decision to grant deferral of removal under the CAT. Specifically, the BIA

accepted the IJ’s findings of fact and conducted a de novo review of the IJ’s legal

decision based on those findings. De novo review is appropriate when, as here, the

question presented is a mixed question of law and fact. See Ramadan v. Gonzales,


                                             2
479 F.3d 646, 654 (9th Cir. 2007); 8 C.F.R. § 1003.1(d)(3)(ii). Based on a de novo

review of the record, the BIA reversed the IJ’s order granting Singh a deferral of

removal under the CAT. The BIA acted within its authority when it denied Singh

relief under the CAT.

      We review for substantial evidence the factual findings underlying the BIA’s

determination that Singh was not eligible for relief under the CAT. See Arteaga,
511 F.3d at 944. Here, the BIA acknowledged Singh’s testimony about past

persecution. However, such evidence is only one factor in assessing whether Singh

will likely be tortured in India in the future. See 8 C.F.R. § 208.16(c)(3). The BIA

also recognized that the country conditions (and the human rights situation) in the

Punjab have substantially improved since the mid-1990s and that Sikhs are now a

well-respected and powerful minority group in India. Law and order in the Punjab

are essentially normal, as military-related abuses have significantly decreased;

police are now being held accountable for these abuses; and individuals previously

involved in militancy are returning to India or emerging from the underground.

See Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir. 2001) (“[C]ountry conditions

alone can play a decisive role in granting relief under the [CAT].”).

      Furthermore, the BIA also pointed out that Singh’s brother works for the

government in India and his sisters are teachers there, all apparently without


                                          3
harassment; that Singh is only minimally active with Sikh groups; and that Singh

has never been baptized as a Sikh, has cut his hair, and does not wear a turban.

      After weighing the evidence, the BIA properly determined, based on a

thorough review of Singh’s testimony and evidentiary submissions, that Singh

failed to meet his burden of proving that he would more likely than not be

subjected to torture if he were removed to India. Consequently, we conclude that

the BIA’s order reversing the IJ’s decision to grant deferral of removal under the

CAT is supported by substantial evidence.

Petition DENIED.




                                          4